Me. Chief Justice. Del Toro
delivered the opinion of the' Court.
The prosecuting attorney for the District of Arecibo filed an information against Juan Molina Rivera and Juan Molina Jr., charging them with the offense of adulterating milk, it being a subsequent offense as to Juan' Molina Rivera, since he had been previously convicted for another offense of adulterating milk.
The trial was held on November 25, 1935, and the defendants were found guilty and sentenced to punishment authorized by law.
Peeling aggrieved, Juan Molina Rivera appealed. He maintains in his brief that:
“In this case no evidence whatever was presented to show that the defendant-appellant, Juan Molina Rivera, kept milk for sale to the public for human consumption, this being an indispensable requisite in eases of this kind.
“The evidence presented by the defendant-appellant in his defense abundantly shows that Juan Molina Rivera had withdrawn from that business more than two years before, since it was proved that the real owner of that station had always been Agustín Co-llazo. ’ ’
We have .examined the evidence and it is decisive as to the sale of ..adulterated milk made to several persons in *337a public station by Juan Molina, son of J-nan Molina Rivera, the appellant, the license of the station being in the name of the latter. Under these circumstances it must be assumed that the sale was made for human consumption.
As to the direct guilt of the appellant, it will be sufficient to copy what the district judge says in his judgment, basing himself on a correct examination of the evidence, to wit:
“The defense was made principally in the name of Juan Molina Rivera, and to this effect there was introduced certain evidence tending to show that although the license was in the name of Juan Molina Rivera, he had completely withdrawn from the business about' two years ago and that his son Juan Molina, Jr., was the one who took care of the said business and the one who really acted as owner and received the profit derived from the milk.
“At the close of the evidence for the defense the Court had a slight doubt, not that Juan Molina Rivera was the real owner of the station, but that he had so withdrawn from the business that it would be humanly unjust to convict him for want of the criminal act or ommission which are elements essential to the crime.
“Nevertheless, Inspector Ernesto Acevedo testified later on rebuttal that when the new rules went into effect he notified Juan Molina Rivera who accepted the notice without showing in any way that the station was not his, and that at the time of the complaint' Juan Molina Rivera was often in the station and that sometimes the' father sold the milk and at other timés the son attended to the station. This statement together with the other evidence and the fact that the license is in the name of Juan Molina Rivera made it impossible to acquit the defendant, particularly of a crime in which public health is involved.”
The judgment appealed from must be affirmed.
Mr. Justice Córdova Davila took no part in the decision of this case.